Citation Nr: 1717072	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2004 (acquired psychiatric disorder) and February 2008 (remaining claims) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

These matters were previously before the Board in July 2011.  In that Board decision the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and residuals of hypothermia of the upper and lower extremities, also claimed as frostbite and remanded the underlying service connection claims.  An interim May 2016 rating decision granted service connection for tinea pedis also claimed as a skin disorder (jungle rot, trench feet, tinea pedis, athlete's feet, jungle dermatitis, and fungus, (bilateral legs)) (this issue was the subject of the Board's July 2011 remand) rated 0 percent effective June 19, 2007.  Accordingly, that issue is no longer before the Board.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, the Board observes that evidence associated with the record since the issuance of the previous denial includes service treatment records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received service treatment records do not contain relevant information pertinent to the Veteran's claim.  The Veteran does not claim that he has diabetes related to service, but claims entitlement to service connection for diabetes mellitus on a secondary basis, (due to medications taken for treatment of a service-connected disability).  There is no indication that the Veteran's diabetes mellitus was diagnosed during service, or is otherwise related to service on a direct or presumptive basis.  Therefore, the newly received service treatment records fall outside of the scope of 38 C.F.R. § 3.156 (c) and, as such, new and material evidence is required in order to reopen the Veteran's claim.


FINDINGS OF FACT

1.  A February 2006 rating decision (notice sent March 2006) denied the Veteran service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability; the Veteran initiated, but did not perfect, an appeal of that rating decision, and it became final based on the evidence of record at the time.

2.  Additional evidence received since the February 2006 rating decision includes a diagnosis of diabetes mellitus; relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability.

3.  The Veteran's diabetes mellitus was not manifested during his active military service or to a compensable degree within one year following his separation from service, and is not shown to be related to an injury, disease, or event in service; or proximately due to medication taken for treatment of a service-connected disability.

4.  An acquired psychiatric disorder was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and any current psychiatric disorder is not shown to be related to the Veteran's service.  

5.  It is reasonably shown that the Veteran has residuals of hypothermia of the upper and lower extremities/frostbite related to his active service.

6.  A chronic low back disability was not manifested in service; arthritis of the thoracolumbar spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.

7.  Peripheral neuropathy was not manifested during the Veteran's active duty service; it was first diagnosed many years after service; is not shown to be related to an injury, disease, or event in service; and is not shown to have been caused or aggravated by medications taken for an acquired psychiatric disorder; an acquired psychiatric disorder is not service connected.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1131 , 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for residuals of hypothermia of the upper and lower extremities is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  Service connection for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Regarding the new and material evidence claim, as this decision reopens the claim of entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, there is no reason to belabor the impact of the VCAA in such claim; any notice or duty to assist omission is harmless.

Regarding service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, the RO provided pre-adjudication VCAA notice by letters dated in August 2007.  That letter notified the Veteran of the type of evidence necessary to reopen the claim, and what each of the terms - "new" and "material" - meant.  The Veteran was also notified of the evidence needed to substantiate the underlying claim of service connection.  Moreover, he was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The July 2011 Board remand directed the RO to send the Veteran corrective VCAA notice pertaining to the issues of entitlement to service connection for peripheral neuropathy and diabetes mellitus, on a direct basis and as secondary to an acquired psychiatric disorder.  Such notification was sent in April 2014, and another notice was sent in August 2016.  The Board notes that the notice provided prior to the initial adjudication was inadequate or incomplete.  This timing error, however was effectively "cured" by providing the necessary VCAA notice (April 2014 and August 2016) and readjudicating the claim - such as in the November 2008 statement of the case (SOC) and October 2009 and May 2016 supplemental statements of the case (SSOC).  As such the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, the Veteran has not alleged any prejudicial error in the timing or content of the VCAA notice provided (or not provided). 

Regarding the claims for service connection for an acquired psychiatric disorder, residuals of hypothermia of the upper and lower extremities, also claimed as frostbite, a low back disability and peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder VA has met all statutory and regulatory notice provisions as noted above.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records.  His service separation records are unavailable.  When, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA treatment records have been secured.  Treatment records from Hospital Damas were requested, but a negative reply was received in December 2007.  

In May 2014 the Veteran was afforded VA examinations for back conditions, cold injury residuals and mental disorders.  The reports of the examinations for back conditions and mental disorders reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with evidence of record.  These examinations appear to be adequate for adjudication purposes in that they appear to be full and complete.  The Board notes that the VA examination for cold injury residuals was deemed inadequate for rating purposes as discussed below.  As service connection is granted herein for the claim for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite, another examination is not necessary.

The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his service connection claims for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, and peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder.  With respect to such claims, examinations for the purpose of obtaining a nexus opinion are not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the United States Court of Appeals for Veterans Claims (Court) held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence of diabetes mellitus or peripheral neuropathy that emanates from service (or a service-connected disability) and the Veteran is not service-connected for a psychiatric disorder.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service or a service-connected disability.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary" with respect to these claims.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As there is no indication of the existence of additional evidence to substantiate these claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

New and Material Evidence

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

A February 2006 rating decision denied the Veteran service connection for diabetes due to medication used for treatment of service-connected hiatal hernia with gastroesophageal reflux disease (GERD), based essentially on evidence of record that shows there was no evidence of diabetes during military service nor was medication used for treatment of the Veteran's service-connected hiatal hernia with GERD was the proximate cause of his diabetes.  New and material evidence was not received within the following year.

The evidence of record at the time of the February 2006 rating decision includes STRs, which are silent for complaints, findings, treatment, or diagnosis of diabetes.  VA outpatient treatment records were also of record at that time and show no diagnosis of diabetes.  

Evidence received since the February 2006 unappealed rating decision pertinent to the claim for service connection for diabetes mellitus includes copies of STRs and VA outpatient treatment reports from August 1981 to October 2008.  A June 2007 VA primary care follow-up report assessed depression with psychotic features and noted that the Veteran's weight gain and uncontrolled diabetes mellitus can be side effects of antipsychotic medications.  An October 2008 VA outpatient treatment report provides an assessment of diabetes mellitus uncontrolled by A1C HGB [glycated hemoglobin] insulin 70/30 and metformin.  The assessment further provided that the uncontrolled glycemia can be related to antipsychotic medications.  Diabetes mellitus is listed in "Problem List" contained in those VA records and the Veteran's medication lists include medication prescribed for diabetes (initially shown in records in October 2004).  Records from Fort Lewis Army Hospital have been associated with the record since the February 2006 rating decision, but such records are unrelated to the Veteran's claim for service connection for diabetes mellitus.

The Board notes that the Veteran, in his November 2008 Substantive Appeal, noted that his diabetes mellitus is secondary to medications taken for his acquired psychiatric disorder.  As such, the Veteran has essentially articulated a new theory of entitlement to service connection for this disorder.  This theory of entitlement was not previously considered by VA adjudicators.  But in this regard, it is noted that, in Ashford v. Brown, 10 Vet. App. 120 (1997), the United States Court of Appeals for Veterans Claims held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (holding that regardless of whether the RO first adjudicated a veteran's cervical spine disorder claim on both direct and secondary bases, his failure to timely appeal that denial now foreclosed adjudication on a direct basis without submission of new and material evidence to reopen).  Thus, the Veteran's new theory of secondary service connection is considered on a new and material basis.  

Reviewing the additional evidence received since the February 2006 rating decision, the Board finds that it is both new and material as it shows diabetes mellitus was diagnosed.  There was no diagnosis of diabetes in the record previously reviewed by the RO (prior to February 2006); medical evidence associated with the record since the February 2006 rating decision provides an assessment of diabetes mellitus uncontrolled by A1C HGB insulin 70/30 and metformin.  The assessment further provided that the uncontrolled glycemia can be related to antipsychotic medications. (See October 2008 VA outpatient treatment report).  Accordingly, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability may be reopened. 

Claim of Service Connection for Diabetes Mellitus, On De Novo Consideration

As the Board has determined that new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding the matter.  The RO notified the Veteran (in letters of October 2005, August 2007, April 2014 and August 2016) of the evidence necessary to substantiate the claim on the merits, and advised him (in the October 2006 SOC and October 2009 and May 2016 SSOCs) of the laws and regulations governing consideration of the claims on the merits.  After the RO appeared to reopen Veteran's claim in the October 2009 SSOC, the Veteran has been provided ample opportunity to submit evidence relating to his claim on the merits.  Given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, the Board finds that he would not be prejudiced by its review of the merits of the claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability at this time (particularly as the RO has already conducted a de novo review).  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004).  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and psychoses are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303 (b).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

In considering the Veteran's STRs, diabetes mellitus was not shown to have been manifested during service.  There was no treatment, complaint, or diagnosis related to diabetes mellitus in service.  On the basis of STRs alone, diabetes mellitus is not affirmatively shown to have been manifested during service.  Thus, service connection for the claimed disability under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not warranted.  

The evidence does not establish continuity of symptoms after service to support the Veteran's claim.  See 38 C.F.R. § 3.303(b).  As previously noted, there is no showing of the claimed disability during active service and the Veteran's military separation examination is unavailable.  Moreover, he has not claimed that symptoms of his disability was manifest in service or continuously ever since.  Furthermore, there are no medical records that document any diabetes for many years after his service discharge in June 1981.  An October 2004 VA outpatient treatment report medication list shows the Veteran was prescribed medication for diabetes.  This is 23 years after his separation from service.  Thus, continuity of symptoms has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, based on continuity of symptoms under 38 C.F.R. § 3.303(b).

It is also noted that VA medical records clearly show a June 2007 VA primary care follow-up report, which note that the Veteran's weight gain and "uncontrolled diabetes mellitus" can be side effects of antipsychotic medications; and an October 2008 VA outpatient treatment report diagnosed diabetes mellitus uncontrolled by medications prescribed for the disorder, which is 26 and 27 years, respectively, after service separation.  Thus, it is well beyond the one year presumptive period for diabetes mellitus as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.  Hence, service connection for diabetes mellitus on a chronic disease presumptive basis is not established.  

The Board turns to the question of whether service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) and § 3.310 (secondary service connection).  As earlier noted, the Veteran's medical records show a diagnosis of diabetes mellitus, which was manifested more than a year after separation from service.  After consideration of the direct and secondary service connection theories of entitlement, the Board finds that the preponderance of the evidence is against both theories.  Of particular note, there is no medical opinion in the record that relates the Veteran's diabetes mellitus directly to service or on a secondary basis to medication taken for a service-connected disability.  As noted below, service connection has not been established for a psychiatric disorder.  The Veteran has not submitted any such evidence, nor has he suggested that an opinion exists.  There is no competent evidence that the Veteran's diabetes mellitus first documented many years after service, is otherwise related to an injury, disease, or event of service origin or to a medication taken for a service-connected disability. 

The only evidence that relates the Veteran's current diabetes mellitus to service is his own lay statements.  To the extent the Veteran asserts that there is an association between his diabetes mellitus and service and/or secondarily to a service-connected disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of his diabetes mellitus, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), diabetes mellitus is not a disorder found under case law to be capable of lay observation, i.e., the determination as to its presence and etiology is medical in nature and constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between diabetes mellitus and his period of service, and or due to medication taken for treatment of a service-connected disability, the statements are not competent evidence and must be excluded; they cannot be considered competent evidence favorable to his claim. 

In summary, there is no competent evidence in the record linking diabetes mellitus, first shown years after separation from active duty, to any incident of service or to a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability.  The benefit-of-the-doubt standard of proof does not apply; the appeal in the matter must be denied.

An Acquired Psychiatric Disorder

Historically, in October 1983 the RO denied the Veteran's claim of service connection for a nervous disorder.  In January 2003 he filed a claim for service connection for major depressive disorder, which the RO denied by rating decision dated in November 2004.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Pursuant to the holding in Clemons, the Board recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder.

The Veteran contends he was treated for major depression during active duty service.  His STRs, however, are silent as to any complaints, treatment, findings or diagnosis of a psychiatric disorder.  After separation from service in August 1981 (2 months after separation from service), the Veteran was seen at a VA medical facility.  The resultant medical report noted the Veteran had mild reactive anxiety and apprehension.  There was no psychiatric evaluation conducted and no diagnosis was rendered.  An August 1997 VA outpatient treatment report shows an assessment of dysthymia verses general anxiety disorder.  An August 2002 letter in the Veteran's record reads, "This is to certify that above referred veteran is receiving ambulatory psychiatric treatment in this VA Ponce Out Patient Clinic since 15Mar02 until present.  In his case diagnosis of Major Depressive Disorder has been established."

August, September and December 2002 VA psychiatric outpatient clinic reports provide a diagnosis of major depressive disorder.  A September 2003 VA psychiatric outpatient clinic report shows an assessment of severe major depressive disorder.  A July 2004 VA psychiatry note shows an assessment of severe, chronic major depressive disorder with psychotic features.  A March 2005 VA psychiatric outpatient clinic reports show the Veteran was diagnosed with major depressive disorder with psychotic features.

A December 2007 VA outpatient clinic psychiatric note shows a diagnosis of severe recurrent major depressive disorder with psychotic features, schizophrenia, chronic undifferentiated type (SCUT) by history and anxiety disorder not otherwise specified.  March through July and September 2008 VA psychiatric outpatient clinic reports show an assessment of history of major depression with psychotic features and rule out schizoaffective disorder.  

On a May 2014 VA mental disorders examination, the Veteran reported that he has a psychiatric disorder due to his active duty service.  It was noted that he has a history of psychiatric complaints, findings or treatment at VA Medical Center since 1997.  He does not have a history of hospitalization or emotional crisis related to his psychiatric disorder.  The examiner noted that the Veteran was found with signs and symptoms compatible with unspecified depressive disorder.  There was no other mental disorder diagnosed.  The examiner opined that the Veteran's psychiatric disorder (unspecified depressive disorder) was less likely than not (less than 50 percent probability) incurred in or caused by inservice injury, event or illness.  The rationale for the opinion was there was no diagnosis on Axis I found within one year of the Veteran's discharge from service and no mental disorder was found in the record.  The examiner noted that he could not furnish any opinion regarding psychosis within one year after discharge from the military because there is no evidence of diagnosed psychosis in the Veteran's record.  There was no diagnosis on Axis I found within one year of discharge from military service.  No mental disorder was found during the service treatment records review.  The examiner further opined that the Veteran's acquired psychiatric disorder was not caused by, due to, or related to or aggravated by, the Veteran's service-connected hiatal hernia with GERD and gastritis.  The rationale for this opinion was that there was no etiological relationship, found in medical literature, between unspecified depressive disorder etiologies and the Veteran's hiatal hernia, with GERD and gastritis.  Thus, the Veteran's actual unspecified disorder is not due to or the result of, or aggravated, or associated with his service-connected hiatal hernia, with GERD and gastritis.  Further, the examiner noted that it was worth mentioning that the two conditions are in different time frames, different etiology and different anatomical systems and no relation one with the other.  

In this instance, a chronic acquired psychiatric disorder was not noted in service or clinically noted postservice prior to 2002.  The available medical evidence documents treatment for a mental disability since March 2002.  Therefore, service connection for a psychiatric disorder on the basis that such disorder became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.

The Board finds that the May 2014 VA examiner's report concluding that the Veteran's current psychiatric disability is not related to service or a service-connected disability warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and explains why the complaints and findings shown do not support a nexus between any diagnosed psychiatric disability and the Veteran's service or his service-connected hiatal hernia with GERD and gastritis; and was based on a detailed mental status evaluation and thorough review of the record.  The examiner opined that the Veteran's acquired psychiatric disorder was not caused by, due to, or related to or aggravated by the Veteran's service-connected hiatal hernia with GERD and gastritis and included rationale that pointed to factual data.  The Board finds the opinion persuasive.

The question of whether a disability such as hiatal hernia with GERD and gastritis causes or aggravates another disability (here, a psychiatric disorder) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra. The Board also finds that the May 2014 medical opinion, based upon a claims file review and the examiner's own expertise, to be more persuasive as to the question of direct service connection than the Veteran's own opinion.  The preponderance of the evidence is therefore against the claim of service connection for an acquired psychiatric disorder, and the appeal in this matter must be denied.

Residuals of Hypothermia of the Upper and Lower Extremities (Frostbite)

The Veteran contends he has residuals of cold injury related to his active duty service.  A November 1978 STR shows the Veteran complained of numbness of his feet and hands when exposed to cold weather.  It was noted that he suffered from hypothermia and numbness of the feet and hands.  In another STR that same month it was noted that the Veteran's hand/finger was worse.  His feet still had moderate extreme, superficial blistering of toes and in web space.  He had moderate decreased sensation; his feet and toes were hypothermic; he was able to weight bear.  The diagnosis was frostbite of both feet/toes with superficial tarsus damage.  The Veteran's service separation records are unavailable.  

On December 2004 VA cold injury protocol examination, the examiner, upon review of the record, noted that the Veteran claims that he had a frostbite injury in 1979 when he was in a training drill in Seattle.  He was exposed to cold weather for several hours and lost consciousness.  He developed numbness in both hands and feet.  He was removed from the area and sent to a hospital for warming up and observation.  The Veteran claims he has suffered from numbness in his feet and hands since then.  X-rays of the hands in November 2002 revealed no pathology.  A nerve conduction study in October 2003 revealed a normal study.  The diagnosis was status post frostbite injury in hands and feet.  

On May 2014 VA cold injury residuals examination, the Veteran reported that he was in Washington and was found in a vehicle with frozen feet and hands.  At the time of the May 2014 VA examination he reported having joint pain, including in the hands, feet, knees, shoulders and elbows.  The examiner noted that the Veteran did not have and had never been diagnosed with any cold injury.  The examiner noted that the Veteran had other pertinent physical findings, complications, conditions, signs and or symptoms resulting from a cold injury, which he described as the Veteran's hands and feet being warm in temperature; there was no evidence of Raynaud Syndrome.  His joints were normal without deformities.  He could grip fully and was able to flex and extend his toes and fingers.  There was no evidence of skin damage.  The examiner noted that the current signs and symptoms were right and left hand arthralgia or other pain, right and left foot arthralgia or other pain and numbness, described as stiffness of foot joints and needles sensation of the feet.  The examiner opined that the claimed frostbite was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the Veteran has no evidence of cold injury residuals.  His current numbness and pain are more likely to be related to his peripheral neuropathy secondary to diabetes mellitus.  Further, the examiner noted that the Veteran has claimed that his residuals of cold injury were in 1998, which is 17 years after he was discharged from military service.  In 2004 a nerve conduction study was performed and shows no evidence of peripheral neuropathy.  In 2002 hand x-rays were negative for arthritis.  Those results were 23 and 21 years, respectively, after the Veteran's service.  In a study conducted in 2007 the Veteran was found with peripheral neuropathy which justify the numbness and stiffness sensation of his hands and feet and after his diagnosis of diabetes mellitus in 2003.

The Board has carefully considered the evidence of record and finds that the May 2014 VA examination is not adequate for rating the Veteran's service connection claim for residuals of frostbite because of the factual inconsistency noted in the examination report.  For example the examiner noted that the Veteran did not have nor had ever been diagnosed with any cold injury.  The evidence shows that a diagnosis of frostbite of the feet and toes with superficial tarsus damage was rendered during the Veteran's active duty service in November 1978.  Furthermore, the examiner noted that the Veteran had other pertinent physical findings, complications, conditions, signs and or symptoms resulting from a cold injury, which he described as the Veteran's hands and feet were warm in temperature.  The examiner also indicated the Veteran had current signs and symptoms such as right and left hand arthralgia or other pain, right and left foot arthralgia or other pain and numbness, which were described as stiffness of foot joints and needle sensation of the feet.  The Board notes that the examiner's opinion that concluded that the Veteran's claimed frostbite was less likely than not the result of an incident in service is not an adequate opinion, as it is based on factual inconsistencies.

The Board has also considered that the Veteran's statements that he has suffered from numbness in his feet and hands since he was exposed to cold weather in service in 1978.  Lay testimony is competent to describe the neurological symptoms of the feet and hands as the Veteran experiences them, and the VA examiner appears to attribute such symptoms to residuals of cold injury.  The Board acknowledges that the VA examiner has also attributed the numbness and stiffness sensation of the Veteran's hands and feet to peripheral neuropathy (associated with the Veteran's diabetes mellitus); however, in resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports that he has residuals of hypothermia/frostbite of the upper and lower extremities, and service connection is warranted.

Low Back Disability

The Veteran essentially contends that his current low back disability is a result of a back injury in service and, therefore, service connection for a low back disability is warranted.  A July 1980 STR reveals the Veteran complained of back and neck pain after he fell on his back while playing basketball.  Examination of the back revealed tenderness of the bilateral lower thoracic and lumbar regions, (increased on the left side, the right side appeared to be more developed).  The diagnosis was back and cervical muscle strain.

It is indicated in an August 1989 VA outpatient progress note that the Veteran complained of having back pain.  An assessment of low back pain was rendered in a May 2004 VA primary care follow-up report.  An October 2007 MRI [magnetic resonance imaging] of the lumbar spine showed mild spinal canal stenosis at the L2-L3, L3-L4 and L5-S1 levels, posterior bulging disc at L4-L5 indenting the thecal sac with spinal canal stenosis, and bilateral foraminal narrowing.

March through July and September 2008 VA outpatient clinic psychiatric reports note the Veteran's history of chronic back pain.  A diagnosis was not rendered in any of the reports.  

On May 2014 VA back conditions examination, the Veteran reported he developed lower back pain after he fell in service while playing basketball.  He stated that after service he has had recurrent lower back pain.  He had multiple falls due to loss of balance.  The diagnosis was degenerative arthritis of the spine.  The examiner opined that the Veteran's back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness.  The rationale for the opinion was that the current lower back pain is less likely to be related to the isolated injury during military service.  The Veteran reported and his STRs show that he fell in during basketball in 1980.  He was discharged in 1981.  After discharge, there is no available evidence of a back disorder until 2004.  His current lumbar degenerative arthritis of the back is more likely related to the natural aging process and less to his military service.  

It is not in dispute that the Veteran has a low back disability, as degenerative arthritis of the spine was diagnosed on May 2014 VA examination.  It is also not in dispute that he injured his back in service in July 1980 when he fell playing basketball.  His STRs show he was treated for tenderness of the back and the diagnosis was back and cervical muscle strain.

Here, the record supports that the back strain the Veteran sustained in service was acute and transient and resolved without any chronic residuals.  The initial postservice report of back pain in the record was in August 1989 when the Veteran reported back pain during a VA outpatient clinic visit.  This was 9 years after discharge from service.  Notably, postservice VA treatment records show that the Veteran did not receive an assessment of low back pain until May 2004.  It is not shown (nor does the Veteran allege) that arthritis of the lumbar spine manifested in the first postservice year.  After separation from service, the Veteran was not treated for thoracolumbar spine symptoms in the year following service.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for degenerative arthritis of the spine) as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service and continuity since, the Veteran's low back disability may somehow otherwise be related to his service.

The medical evidence of record is against such a claim.  The May 2014 VA examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed inservice injury.  The examiner provided a clear explanation of rationale for the opinion.  Additionally, the VA examiner provided an alternative etiology for the Veteran's low back disability, noting that the Veteran's current lumbar degenerative arthritis of the back is more likely related to the natural aging process and less to his military service.  As the VA examiner's opinion reflects familiarity with the record, and includes a rationale with citation to supporting factual data, the Board finds it to be highly probative evidence in the matter.  

The Board has considered the Veteran's own assertions that his low back disability is due to an incident in service.  However, he lacks the training or credentials to render a competent opinion as to the etiology of a back disability that was not present in service or in the year thereafter.  In view of his lack of reporting having back problems for 9 years after service separation, any suggestion of a back disability dating continuously since service would not be credible.  On balance, his lay opinion is of markedly lower probative value than the May 2014 VA examination report.  See Jandreau, 492 F. 3d at 1377. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.

Peripheral Neuropathy

The Veteran claims entitlement to service connection for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder.  His STRs are silent for complaints, treatment, or diagnoses pertaining to peripheral neuropathy.  The first postservice evidence of record referring to any neurologic evaluation is in 2002.  The 2002 VA primary care follow-up notes (reported monthly) shows the Veteran had no gross motor and sensory deficits.  November 2002 x-rays of the hands revealed no bony or joint pathology.  An October 2004 electrodiagnostic examination report shows the Veteran presented with a history of frostbite in the upper and lower extremities.  He complained of numbness in his upper and lower extremities.  The examination was to rule out peripheral neuropathy.  Summarization of the report reveals lower extremities with normal values for velocity, latency amplitude for all motor and sensory nerves.  He had a normal study with no evidence of neuropathy at that time.

On VA primary care follow-up visits in 2002, 2003, 2004, 2005, 2006 and 2007, physical examination revealed the Veteran had no gross motor or sensory deficits.  A September 2007 VA primary care follow-up note shows the Veteran with numbness in both hands.  The assessment was diabetic neuropathy not responding to Gabapentin.  A December 2007 VA physical medicine and rehabilitation - electrodiagnostic study report shows electrodiagnostic evidence of mixed sensori-motor peripheral neuropathy.  

On May 2014 VA back conditions examination sensory testing revealed normal upper anterior thigh bilaterally, and bilateral thigh/knee.  The bilateral lower leg/ankle was decreased and bilateral foot/toes were absent.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or other signs or symptoms of radiculopathy.  No neurological abnormalities were present.  The May 2014 VA examiner who conducted the cold injury examination noted that at present the Veteran has diabetic peripheral neuropathy by "EDX" [electrodiagnostic]; and in 2004 the EDX was negative for neuropathy.

Here, the evidence shows the Veteran has a current diagnosis of peripheral neuropathy.  However, the record does not show (and it is not asserted) that peripheral neuropathy was manifested in service or during the Veteran's first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a)) is not warranted.

The Veteran's theory of entitlement to the benefit sought is primarily one of secondary service connection; specifically, he asserts that he has peripheral neuropathy secondary to medications taken for an acquired psychiatric disorder.  The Board acknowledges that a May 2014 VA examiner diagnosed diabetic peripheral neuropathy by "EDX".  Since service connection for a psychiatric disorder (or diabetes mellitus) has not been established, the secondary service connection theory of entitlement for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder, lacks legal merit and must be denied on that basis.  38 C.F.R. § 3.310; See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The appeal to reopen a claim of service connection for diabetes mellitus, to include as secondary to medications taken for treatment of a service-connected disability, is granted to this extent only.

Service connection for diabetes mellitus is denied on de novo review.

Service connection for an acquired psychiatric disorder is denied.

Service connection for residuals of hypothermia of the upper and lower extremities, also claimed as frostbite, is granted.

Service connection for a low back disability is denied.

Service connection for peripheral neuropathy, to include as secondary to medications taken for an acquired psychiatric disorder, is denied.




______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


